Opinion issued June 28, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00009-CV



MICHAEL J. KAPLAN AND LILA KAPLAN,  Appellants

V.

RANDALL'S FOOD MARKETS, INC., D/B/A RANDALL'S FOOD AND
DRUGS, INC. AND SAFEWAY, INC. AS SUCCESSOR TO RANDALL'S
FOOD MARKETS, INC. D/B/A RANDALLS FOOD AND DRUGS, INC., 
Appellee



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2006-07732



MEMORANDUM OPINION	Appellants, Mitchell J. Kaplan and Lila Kaplan, have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon
2006) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in
court of appeals).  After being notified that this appeal was subject to dismissal,
appellants did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.
	Appellants have failed to timely file a brief.  See Tex. R. App. P. 38.8(a)
(failure of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellants did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.